STONE, J.
The record informs us the grand jury was “ elected, empanneled, sworn, and charged.” In the absence of other showing, we must presume the City Court had the legal oath administered, as it was his duty to do.—Davis v. The State, 54 Ala. 88; Mitchell v. The State, 58 Ala. 417.
To authorize a conviction of a felony on the testimony of an accomplice, such testimony must be corroborated by other evidence tending to connect the defendant with the commission of the offense.- — Code of 1876, section 4895. The statute requires this, and only this. The charges asked were properly refused, because they assumed, as a rule of law, that *58the defendant could not be convicted on the testimony of an accomplice, unless there was other testimony which, of itself, would authorize a conviction. This would be to deny to the testimony of the accomplice all weight before the jury. Such is not the law.—Smith v. The State, 59 Ala. 104; Lockett v. The State, 63 Ala. 5.
Affirmed.